Martin, J.
delivered the opinion of the court. The plaintiff charges he advanced to the defendant 500 dollars, to be improved in a manufacture of segars, and was to participate therein for one half the profits and losses ; that the defendant made great profits, but absolutely refuses to render any account or pay any part of the profits, and reimburse the capital. The defendant pleaded the general *450issue, and that the partnership suffered losses instead of making any profit.
East’n District.

July, 1823.

Derbigny for the plaintiff, Mazureau for the defendant.
The case was sent to referees, who reported their inability, on the accounts produced by the defendant, to pronounce on the merits. The court gave judgment for the plaintiff for 1200 dollars, with interest from the institution of the suit; the defendant appealed.
The testimony is voluminous and contradictory, and although it appears the parish court made a very full allowance to the plaintiff for his part of the probable profits; yet, as the defendant might, it was his duty to, have placed the affairs of the concern before the court, in a clear point of view, as he had the whole management of the partnership concerns, and the plaintiff did not interfere therein, we think the judgment ought not to be disturbed. Profits are always presumed, and the partner who has conducted the affairs and alleges losses, must establish them—Cur. Phil. Companeros, no. 16.
It is, therefore, ordered, adjudged and decreed, that, the judgment of the parish court, be affirmed with costs.